Title: To John Adams from Richard Henry Lee, 6 February 1821
From: Lee, Richard Henry
To: Adams, John


				
					Dear Sir
					Leesburg Feby: 6th 1821
				
				It is not without great diffidence, that I take the liberty of addressing a few words to you—I am fully aware, that almost any intrusion must be irksome to one, who, having spent a long & honorable life devoted to the good of his country & mankind, has retired from the active scenees of the world; to a dignified and placid seclusion—Yet I am embolden, by the thought that while you will be kindly imparting to me information which a strong & unclouded memory still will enable you to do, your mind will be led into rememembrances & reflections of the most gratifying character, for you largely share in the glorious lustre which encircles the actors in our Revolution— I am,  respected Sir, about to commence a memoir of my Grand Father, Richard Henry Lee, with whom you long acted in the great cause of liberty—He taught his children to respect & admire John & Samuel Adams—To do so, has become hereditary in his descendants—You would confer upon Me, a most signal favour would you be so kind as to give me, an account of the circumstances &c attending the motion for a Declaration of Independence, and the history of the committee appointed to report a Declaration & of the mode pursued in it’s amendment—Was it John or Samuel Adams who seconded the motion? Was not R. H. Lee called to Virginia, before the committee was appointed? Did he Support the motion with a Speech; if so what was the character of his speech? I have heard that many phrases which were introduced into the Declaration as it now stands, were those he made use of in his Speech preceeding his motion—You would oblige me by acquainting me with any anecdotes of him, of the part he acted in any measure or period—his services—his character as a statesman, orator, & practical Legislator—Among the numerous letters to him from all the most conspicuous men of his day, I have several of yours, which will appear in the second vol: of the work—Whenever leisure & inclination may enable you; very respected Sir, to communicate to me any information on the subjects alluded to, by doing so, I repeat, you will confer a lasting favour on me—You would perhaps, be doing justice to a compatriot & friend—Be pleased to receive the assurance of the great respect & veneration of one who gratefully enjoys the inestimable blessings resulting, under providence, from your glorious labors—
				
					Richard Henry Lee
				
				
			